The National City Bank of Waco brought this suit against Otis Twaddell, Ben F. Dancer, N. S. Hill, B. H. Hill, J. J. Twaddell, J. R. Woodward, Frank T. West, J. H. Womack, J. H. Thompson, E. Kelner, Ed. L. White and R. H. Twaddell. The suit was founded upon a note for $175, executed by Otis Twaddell and the defendant Dancer, and upon a contract of guaranty for Otis Twaddell to the bank for $2,000, executed by the other defendants.
The trial court instructed a verdict for the plaintiff against all of the defendants for the amount of the note, principal, interest and attorney's fees, and all the defendants have appealed, except Dancer.
Since the appeal was perfected the appellants and the appellee National City Bank of Waco, have filed a written agreement in this court to the effect that, as between them, the judgment may be affirmed. That agreement disposes of the appeal. Appellants' brief presents no question as between them and their codefendant Dancer, the other appellee; and having agreed that the judgment should be affirmed as between them and the bank, the questions presented in their brief are, by reason of said agreement, rendered abstract and immaterial, and therefore they will not be decided. Judgment affirmed.
Affirmed.